Citation Nr: 1436958	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty in the military from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Travel Board hearing before the undersigned at the Houston, Texas, RO. The transcript of the hearing is of record. 

The claim was previously remanded in December 2013 for further development, that development having been achieved the claim now returns for appellate review.

The Veteran's claims file is part of the Virtual VA paperless claims processing system and as such was reviewed in that format. 


FINDINGS OF FACT

1. The Veteran's psychiatric symptoms are shown to be associated with a known diagnosis.

2. A preponderance of the evidence is against finding that the Veteran has a diagnosis of PTSD.

3. The Veteran has not been shown to have a psychiatric disorder that manifested during active duty service or a current psychiatric disorder that is causally or etiologically related to his military service.



CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).
In the December 2013 remand the Board requested that the Veteran be afforded a VA examination. The record reflects that the Veteran was afforded a new VA examination which included an etiological opinion. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999). 

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the July 2013 Travel Board hearing, the Veterans Law Judge and representative for the Veteran engaged in colloquy with the Veteran as to substantiation of the claim. Neither the appellant nor his representative has identified any prejudice in the conduct of the Board's July 2013 hearing or contended that the Veteran did not fully understand the issues or the evidence that is required to substantiate his claim. The Board finds that any error in notice provided during the appellant's hearing constitutes harmless error. See 38 C.F.R. § 20.1102.

Service Connection

The Veteran argues that he incurred a psychiatric disorder, to include PTSD, as a result of his active duty service. The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

The Board finds that the preponderance of the evidence is against the claim under all theories of entitlement as to all disorders raised by the record, and the appeal will be denied.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.

The Veteran's service treatment records do not contain any notations of mental illness. Both his enlistment and separation reports reflect a normal psychiatric status.

VA treatment records indicated that the Veteran had been diagnosed with PTSD and an April 2008 addendum to the treatment records noted that according to the Veteran's treating physician's assistant, the Veteran undoubtedly had PTSD that was related to his combat service as a helicopter door gunner in Vietnam. The examiner noted that the Veteran's marital and family problems tended to overshadow his PTSD, but the PTSD was certainly playing a role as an underlying factor. 

The Veteran was afforded two VA examinations. In the April 2009 VA examination the Veteran was diagnosed with dysthymic disorder on Axis I. The examiner noted the diagnosis of PTSD in the VA treatment records and the April 2008 addendum, but further noted that the treating examiner had not documented the symptoms associated with a PTSD diagnosis to verify that the Veteran met the criteria for PTSD. The April 2009 VA examiner found that the Veteran failed to meet the criteria for an Axis I diagnosis for PTSD. 

The April 2009 VA examiner noted that the Veteran reported a history of depressive symptoms that had not abated for at least a two-month period of time. The Veteran stated that he had been depressed because of stress at work in the past; however, the examiner noted that the Veteran was currently depressed as a result of his daughter's imprisonment, the stress related to raising his grandchildren with limited finances, and coping with the fact that his wife had recently had an affair with a current neighbor. The examiner opined that the Veteran's current mental disorder was less likely than not related to his military combat experiences.    

The Veteran was afforded another VA examination in April 2014. The examiner diagnosed the Veteran with persistent depressive disorder. The examiner acknowledged the April 2008 addendum opinion by the treating physician assistant, but noted that there was no assessment of the symptoms or clear rationale for the diagnosis included with the opinion. After review of the claims folder and a thorough examination, the examiner concluded that the Veteran's diagnosis of persistent depressive disorder is the same diagnosis as the dysthymic disorder on the Veteran's previous April 2009 VA examination. 

Significantly, the examiner found no evidence that there was a link between the Veteran's depressive symptoms and any incident in service. Indeed the symptoms had their onset following the death of the Veteran's son after his separation from service and any current depressive thought content was related to current life circumstances. The examiner determined that it was less likely than not that the Veteran's persistent depressive disorder was due to his military service. The examiner noted that the Veteran did not meet the criteria for PTSD. 

The medical evidence does not show that the Veteran has a clinical diagnosis of PTSD. Significantly, mental health professionals that addressed the DSM-IV stated that the full criteria were not met. See the April 2009 and April 2014 VA examinations. Both VA examiners acknowledged the April 2008 addendum opinion, but both further noted that there was no analysis of the symptoms determined to establish a diagnosis of PTSD or any rationale regarding its relation to the Veteran's active duty service. In this respect, the medical evidence as to treatment and the Veteran's self-reports have been investigated by medical diagnosticians, and found to not support a connection between PTSD and the Veteran's military service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional)). Jandreau, 492 F.3d at 1377. 

The Veteran is not competent to provide a medical diagnosis of PTSD. The Veteran's statements regarding events related to his service in Vietnam appear to be credible, however the examiners have noted that the Veteran's symptoms associated with those events do not warrant an Axis I diagnosis of PTSD. The U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In the absence of proof of a present disability, there is no valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Since the competent medical evidence does not contain a clinical diagnosis of PTSD, service connection is not warranted for this claim.

While the Veteran does have a current diagnosis of depressive disorder and therefore meets the criteria for a current disability under 38 C.F.R. § 3.303, there is no competent evidence that the Veteran's depressive disorder is related to his active duty service.

Lay testimony can be competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). As a lay person, the Veteran is not competent to provide evidence as to complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his opinion is not competent with regard to an assessment as to etiology. With regard to the Veteran's claim for depressive disorder, the Board finds that the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's acquired psychiatric disorder to any incident of the Veteran's military service, but rather to current events.

The April 2009 and April 2014 VA examiners' opinions are the most probative medical evidence addressing the etiology of the Veteran's disorder, because they are clearly factually informed, medically based and responsive to this inquiry. The examiners provided a full and complete rationale for their opinions which was based on a review of the file and a thorough examination of the Veteran. The examiners reviewed the Veteran's medical history and determined that the Veteran's diagnosis of a depressive disorder was based on current events and not related to his active duty service. They also noted that the Veteran's symptoms associated with events in Vietnam did not warrant any Axis I diagnosis of PTSD after addressing the April 2008 opinion that the Veteran had PTSD that was related to his active duty service. 

As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). As the April 2009 and April 2014 VA examiners' opinions are based upon an evaluation of the Veteran and review of the claims folder, the Board finds that they are entitled to the most weight regarding the etiology of the Veteran's acquired psychiatric condition. The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between in-service events and any current diagnosis of an acquired psychiatric disorder have been fully investigated as mandated by the Court's decision in Jandreau. The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and/or depressive disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


